Citation Nr: 9927046	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-34 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals' February 1998 decision which 
found that the veteran had not submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran had qualifying service for benefits from October 
1941 to April 1942 and from April 1945 to June 1946.  He was 
a prisoner of war of the Japanese from April to July 1942.

Service connection for pulmonary tuberculosis was denied by 
the Board of Veterans' Appeals (Board) in January 1973, June 
1978 and February 1981.  In February 1998, the Board found 
that the veteran had not submitted new and material evidence 
to reopen his claim of entitlement to service connection for 
pulmonary tuberculosis.  This case is currently before the 
Board on motion by the veteran alleging CUE in the February 
1998 Board decision.


FINDINGS OF FACT

1.  In February 1998, the Board issued a decision in which it 
was concluded that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for pulmonary tuberculosis.  

2.  The Board's decision of February 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.  


CONCLUSION OF LAW

The Board's February 1998 decision did not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has maintained that his pulmonary tuberculosis 
had its inception during service, and that he was discharged 
from service because of it, thereby warranting entitlement to 
service connection.  In a February 1998 decision, the Board 
found that the veteran had not submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for pulmonary tuberculosis. Therein, the Board 
explained that service connection for pulmonary tuberculosis 
was denied by the Board in February 1981, on the basis that 
the disease was not diagnosed by approved methods during 
service or within the three year presumptive period after the 
veteran's discharge, and was not shown to be etiologically 
related to service.  

The Board noted that the evidence submitted since the 
February 1981 Board decision included a copy of the veteran's 
report of separation from service, private medical records, 
an August 1995 VA examination report, and testimony at the 
July 1997 personal hearing.  It was concluded, however, that 
while this evidence was new, to the extent that it was not 
previously of record, it was not material because it failed 
to relate the veteran's tuberculosis to service, or establish 
that the disease was present within the three year 
presumptive period following the veteran's discharge.  

In April 1998, the veteran sought reconsideration of the 
Board's February 1998 determination.  While the veteran 
acknowledged that the diagnosis of pulmonary tuberculosis at 
the time of his discharge from Philippine service was based 
solely on X-ray studies, and was unconfirmed by cultures, he 
requested "a more humane consideration of the law," and 
suggested that his case should be "considered a special case 
by the Board." 

Reconsideration of the determination was denied in June 1998.  
At that time, the veteran was informed that the Board was 
engaged in promulgating regulations regarding revision of 
prior Board decisions on the grounds of CUE and had decided 
to defer determinations on all such requests until these 
regulations had been finalized.  In March 1999, the Board 
provided to the moving party a copy of the pertinent 
regulations regarding a request for CUE review of a Board 
decision.  He was advised to review the pertinent regulations 
and specifically confirm that he wished to proceed with CUE 
review.  In May 1999, the veteran confirmed that he was 
pursuing CUE review.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

In this case, the veteran has not demonstrated that the 
Board's February 1998 decision contains CUE.  As the Board 
noted, the submission of new and material evidence is 
required to reopen the previously denied claim of entitlement 
to service connection for pulmonary tuberculosis.  While 
evidence submitted by the veteran subsequent to the February 
1981 final Board decision includes the veteran's statements 
relating the pulmonary tuberculosis to service, medical 
records showing treatment for the disease, and a separation 
report revealing an unconfirmed diagnosis of pulmonary 
tuberculosis based on X-ray studies, this evidence was of 
record at the time of the prior Board denial.  The veteran 
fails to raise a valid claim of CUE.  Instead, he simply 
requests that his case be considered a "special case by the 
Board," and that it be reviewed "[u]nder a more humane 
consideration of the law."  As stated by the Court, for CUE 
to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

After careful review of the evidence of record, the 
undersigned concludes that the veteran has not set forth 
specific allegations of error, either of fact or law, in the 
February 1998 decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the February 1998 Board decision 
on the grounds of CUE is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

